Citation Nr: 9909043	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  89-12 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, and his spouse


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1976, and from September 1982 to June 1985.

In May 1988, the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, denied the claim of 
entitlement to a total rating based on individual 
unemployability.  In August 1989, the Board of Veterans' 
Appeals (Board) granted the veteran's claims of entitlement 
to increased evaluations for service-connected atypical brain 
syndrome, palatal myoclonus and headaches.  The Board also 
remanded the issue of individual unemployability to the RO 
for further development.  The requested action was completed, 
and the case has been returned to the Board.  However, for 
the reason stated below, another REMAND is in order.  


REMAND

The veteran's claim for a total rating based on individual 
unemployability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998). 

The veteran's representative has pointed out that the veteran 
receives benefits from the Social Security Administration 
(SSA).  However, the bases for awarding such benefits are not 
clear, as well as the medical evidence relied upon in making 
that determination.  Therefore, efforts should be made to 
secure and associate with the claims folder any SSA 
disability decision in the veteran's case and all medical 
records upon which the SSA decision was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once obtained, 
the records should be associated with the 
claims folder.

2.  The RO should also obtain any current 
records of treatment for the veteran's 
service-connected disabilities.  Non-VA 
records should be obtained upon securing 
the appropriate release.  Once obtained, 
the records should be associated with the 
claims folder.

3.  The RO should adjudicate the claim of 
entitlement to a total rating based on 
individual unemployability.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


